Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 2-21 are pending.
Claims 2, 4-7, 9, 11-19 and 21 were amended or newly added in the Applicant’s filing on 12/28/2021.
Claim 1 was cancelled in the Applicant’s filing on 12/28/2021.
This office action is being issued in response to the Applicant's filing on 12/28/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Li on 3/15/2022.

The application has been amended as follows: 

	Claim 2. A system, comprising:
a non-transitory memory comprising instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions to cause the system to perform operations comprising:
detecting that a user is located within a first geo-fenced area based on a GPS locator of a user device of the user or based on a determination that the user device has performed a check-in with a merchant, wherein the merchant corresponds to the first geo-fenced area;
in response to detecting that the user is located within the first geo-fenced area:
identifying merchant data of the merchant;
determining, based on the merchant data, a payment acceptance mechanism of a plurality of payment acceptance mechanisms that is supported by a corresponding physical merchant device of the merchant; 
alerting the user that the payment acceptance mechanism can be used to process a transaction with the corresponding physical merchant device; 
automatically filling information of the merchant into a payment application executing on the user deviceand 
the payment application processing the transaction.

Claim 9. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
detecting that a user is located within a first geo-fenced area based on a GPS locator of a user device of the user or based on a determination that the user device has performed a check-in with a merchant, wherein the merchant corresponds to the first geo-fenced area;
in response to detecting that the user is located within the first geo-fenced area:
identifying merchant data of the merchant;
determining, based on the merchant data, a payment acceptance mechanism of a plurality of payment acceptance mechanisms that is supported by a corresponding physical merchant device of the merchant; 
alerting the user that the payment acceptance mechanism can be used to process a transaction with the corresponding physical merchant device; and
automatically filling information of the merchant into a payment application executing on the user deviceand 
the payment application processing the transaction.


Claim 14. A method, comprising:
detecting that a user is located within a first geo-fenced area based on a GPS locator of a user device of the user or based on a determination that the user device has performed a check-in with a merchant, wherein the merchant corresponds to the first geo-fenced area;
in response to detecting that the user is located within the first geo-fenced area:
identifying merchant data of the merchant;
determining, based on the merchant data, a payment acceptance mechanism of a plurality of payment acceptance mechanisms that is supported by a corresponding physical merchant device of the merchant; 
alerting the user that the payment acceptance mechanism can be used to process a transaction with the corresponding physical merchant device; and
automatically filling information of the merchant into a payment application executing on the user deviceand 
the payment application processing the transaction.

Allowable Subject Matter
Claims 2-21 are allowed.

Reasons for Allowance
The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
determining, based on the merchant data, a payment acceptance mechanism of a plurality of payment acceptance mechanisms that is supported by a corresponding physical merchant device of the merchant; … 
automatically filling information of the merchant into a payment application executing on the user device; and 
the payment application processing the transaction. (see Claim 2).

Such limitation is present in all independent claims.
It is old and well known in the art to determine a payment acceptance mechanism of a plurality of payment mechanisms utilized by a merchant at a merchant location. For example, a retailer may only accept payment from a specific credit card from a plurality of credit cards (e.g. “We only accept Visa and Mastercard. Not American Express.”).
Furthermore, it is also old and well known in the art to utilize a mobile device to present the determined payment mechanism to the merchant at a merchant location. For example, a user may utilize a mobile device to present a payment to a retailer using such mobile device applications as Apple Pay, Google Pay or a variety of digital wallets.
The instant application distinguishes from these old and well-known practices by not just utilizing a mobile device to present a payment acceptance mechanism to a merchant but determining the payment acceptance mechanism of a merchant and then automatically filling information concerning the merchant (i.e. the payment acceptance mechanism) into a payment application to process the payment.
Giles (US PG Pub. 2016/0092858) discloses a method/system for utilizing a mobile device (i.e. electronic device) to present a payment mechanism (i.e. preferred payment credential) of a plurality of payment mechanisms (i.e. available payment credentials) to a merchant at a merchant location. see abstract. However, this prior art reference does not teach or suggest, either by itself or in combination with others, the mobile device determining the payment acceptance mechanism of a merchant and then automatically filling information concerning the merchant into a payment application to process the payment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         March 15, 2022